          Case 4:21-cv-05062-TOR    ECF No. 11    filed 08/17/21   PageID.73 Page 1 of 2




 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WASHINGTON
 6

 7    CLETA L. CONNER,
                                                     NO: 4:21-CV-5062-TOR
 8                               Plaintiff,
              vs.                                    ORDER OF DISMISSAL WITH
 9                                                   PREJUDICE
      LINCOLN NATIONAL LIFE
10    INSURANCE COMPANY,

11                               Defendant.

12

13           BEFORE THE COURT is the parties’ Stipulated Motion for Dismissal with
14   Prejudice (ECF No. 10). The parties agree that the above-captioned matter be
15   dismissed with prejudice, the parties each to bear their own costs and attorneys’
16   fees. The Court has reviewed the record and files herein, and is fully informed.
17           According to Rule 41(a)(1)(A)(ii), a plaintiff may dismiss an action by filing
18   a stipulation signed by all parties who have appeared.
19   //
20   //



     ORDER OF DISMISSAL WITH PREJUDICE ~ 1
       Case 4:21-cv-05062-TOR      ECF No. 11    filed 08/17/21   PageID.74 Page 2 of 2




 1   ACCORDINGLY, IT IS HEREBY ORDERED:

 2      1. Pursuant to Rule 41(a)(1)(A)(ii) and the parties’ stipulation, this action is

 3         DISMISSED with prejudice, each party to bear their own costs and

 4         attorneys’ fees.

 5      2. All deadlines and hearings are VACATED.

 6         The District Court Executive is directed to enter this Order and Judgment of

 7   Dismissal, furnish copies to counsel, and CLOSE the file.

 8         DATED August 17, 2021.

 9

10                                  THOMAS O. RICE
                                 United States District Judge
11

12

13

14

15

16

17

18

19

20



     ORDER OF DISMISSAL WITH PREJUDICE ~ 2
